Title: To Thomas Jefferson from James Philip Puglia, 19 September 1808
From: Puglia, James Philip
To: Jefferson, Thomas


                  
                     Sir;
                     Philadelphia Walnut St. No. 55 Septr. 19th. 1808—
                  
                  Impressed with the observation you were pleased to make in your esteemed Note to me of the 24th June last, supposing the Party of Anti-embargoists too numerous in the commercial Cities to suffer their uncivism to be blazoned on the Stage; I immediately undertook to write the Double Disappointment anticipated at the End of the Embargo, the Copy of which I have now the honor to forward to you—
                  In this Work you will observe I have altogether avoided Politics, in order to obtain its successful reception on the Stage, and at the same time, by sweetening the Pill, render the Embargo more palatable, which is intended to be shortly after exhibited—
                  In viewing both compositions it will naturally occur, that the Embargo may be expected to be a transient piece of the Times, while the Double Disappointment, treating, on common pursuits in Society, seems more interesting and probably more permanent; but, in my humble opinion, the Embargo if once admitted on the Stage, far from falling into oblivion by the return of Commerce, will withstand the change of circumstances, and be now & then an amusing entertainment to the Community, and a sort of record of the patriotic measure of that wise Administration which commenced with the commencement of this century, and perhaps will be unequalled during the whole period—Be this as it may, such is my hope and such my opinion; and, under those impressions I have written this additional Work—At the approaching Season my best endeavours will be exerted for its success, and if, contrary to my expectations, I happen to be disappointed, I shall not think it singular when I consider, that the celebrated Zaire of Voltaire and many other elegant productions of the finest Writers met, on their first exhibition, a similar fate—
                  Should the perusal of this piece excite even a Smile of approbation, or relieve your mind for a few moments from the serious and deep occupations of office, I shall think it a flattering omen of its future success—
                  I hope you will find the present Manuscript more correct than the former, which was written rather in a hurry—As I have lately improved the songs of the Embargo and perceived, with regret, several errors of Phraseology at first overlooked, I shall do myself the honor (if permitted) of personally presenting You a new and correct copy of the same, in order to withdraw the former, which your kind indulgence had rendered acceptable—
                  I remain with profound respect: Sir; Your most Obedient, & very humble Servant,
                  
                     James Ph. Puglia;
                     late Sworn Interpreter of foreign languages
                     in & for the State of Pennsylvania
                  
               